 


109 HR 2741 IH: Subcontractor Protection Act
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2741 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Wynn introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To amend the Small Business Act to provide a penalty for the failure by a Federal contractor to subcontract with small businesses as described in its subcontracting plan, and for other purposes. 
 
 
1.Short title This Act may be cited as the Subcontractor Protection Act. 
2.Implementation of subcontracting plans Section 8(d) of the Small Business Act (15 U.S.C. 637(d)) is amended by adding at the end the following new paragraphs: 
 
(12)In the case of any contract containing a subcontracting plan included pursuant to paragraph (4) or (5), the following provisions apply: 
(A)The Federal agency awarding the contract shall include in the contract a clause providing for the withholding of not less than (i) $5,000 in the case of a contract in the amount of $100,000 or less, (ii) 3 percent of the contract amount in the case of a contract in an amount of more than $100,000 and less than $5,000,000, and (iii) 5 percent of the contract amount in the case of a contract in an amount of $5,000,000 or more, if the contractor does not achieve the percentage goal for the utilization of small business concerns owned and controlled by socially and economically disadvantaged individuals as set forth in the subcontracting plan. 
(B)The Federal agency awarding the contract shall require the contractor to provide written justification to the agency whenever the contractor, in performing the contract, does not enter into a subcontract with, or substitutes another subcontractor for, a specific small business concern identified in the subcontracting plan. 
(13)The Administration shall establish a telephone line or other electronic means of communication through which any small business concern identified in a subcontracting plan by an offeror or bidder may communicate to the Administration any concerns regarding major deviations by prime contractors from the use of small business concerns as subcontractors under the prime contract as described in subcontracting plans.. 
3.Requirement to consider use of small business concerns owned and controlled by socially and economically disadvantaged individuals when considering past compliance with subcontracting plans Paragraphs (4)(C) and (5)(B) of section 8(d) of the Small Business Act (15 U.S.C. 637(d)) are each amended in the second sentence by inserting , especially compliance with the goal set forth in such plans for the utilization of small business concerns owned and controlled by socially and economically disadvantaged individuals, after other such subcontracting plans. 
 
